           Case 1:19-vv-01371-UNJ Document 12 Filed 03/04/20 Page 1 of 1




    In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 19-1371V
                                         UNPUBLISHED


    KRISTIN KELLEY-STANBERRY,                                 Chief Special Master Corcoran

                         Petitioner,                          Filed: January 28, 2020
    v.
                                                              Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                   Vaccine Rule 21(a); Order
    HUMAN SERVICES,                                           Concluding Proceedings

                        Respondent.


Rachel Gusman, Graves, McLain, PLLC Tulsa, OK, for petitioner.

Heather Pearlman, U.S. Department of Justice, Washington, DC, for respondent.

                             ORDER CONCLUDING PROCEEDINGS 1

       On January 27, 2020, the Petitioner filed a Notice of Dismissal in the above-
captioned case.

      Accordingly, pursuant to Vaccine Rule 21 (a), the above-captioned case is
hereby dismissed without prejudice. The Clerk of the Court is hereby instructed that
a judgment shall not enter in the instant case pursuant to Vaccine Rule 21(a).

IT IS SO ORDERED.

                                                            s/Brian H. Corcoran
                                                            Brian H. Corcoran
                                                            Chief Special Master



1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the ruling will be available to anyone with access to
the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
.
